In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                         ____________________
                            NO. 09-15-00210-CV
                         ____________________

                   SHERYL JOHNSON-TODD, Appellant

                                      V.

                        JOHN S. MORGAN, Appellee

_______________________________________________________        ______________

               On Appeal from the County Court at Law No. 1
                          Jefferson County, Texas
                          Trial Cause No. 126,841
________________________________________________________        _____________

                                  OPINION

      When an individual attempts to manipulate the legal system to intimidate

and silence others who have used the system to vindicate their rights, the act

threatens a core value of democracy—the right to petition the government to

address a grievance. Laura Lee Prather and Justice Jane Bland, Bullies Beware:

Safeguarding Constitutional Rights Through Anti-SLAPP in Texas, 47 Tex. Tech

L. Rev. 725, 727 (2015). In this case, John S. Morgan, an attorney, sued Sheryl


                                      1
Johnson-Todd, his ex-wife’s attorney, for damages and injunctive relief after

Johnson-Todd disclosed that the State had charged Morgan with making a false

report to a police officer in a case involving Morgan, his ex-wife, and their

children. Arguing that she should not be subjected to a suit for providing a court

with information about Morgan in a dispute in which she was acting as an attorney

for a party, Johnson-Todd asked the trial court to dismiss Morgan’s suit. Johnson-

Todd’s motion to dismiss was based on the provisions of the Texas Citizen’s

Participation Act (TCPA), a statute the Legislature enacted in 2011 to protect the

rights of citizens to speak freely and participate in government to the maximum

extent permitted by law. See Tex. Civ. Prac. & Rem. Code Ann. § 27.002 (purpose

of the Act) (West 2015), § 27.005(b) (requiring a trial court to dismiss a legal

action against a party if the movant shows that the action is based on, relates to, or

is in response to the party’s exercise of the right to free speech, the right to

petition, or the right of association) (West 2015).

      Because the disclosures at issue were shown to relate to statements that

occurred in court, we conclude that section 27.005 of the TCPA required the trial

court to dismiss all of the claims that Morgan brought against Johnson-Todd. We

order Morgan’s suit dismissed, and we remand the case to the trial court to assess




                                          2
the damages and costs that are allowed to the party that succeeds on a motion to

dismiss under the TCPA. See id. § 27.009 (West 2015).

                                   Background

      Morgan and his ex-wife divorced in 2008. See In the Interest of A.K.M., No.

09-12-00464-CV, 2014 Tex. App. LEXIS 2230, at *1 (Tex. App.—Beaumont Feb.

27, 2014, pet. denied) (mem. op.). After their divorce, Morgan and his ex-wife

continued to litigate various matters relating to the conservatorship of their three

children. See In re K.W.M., No. 09-14-00438-CV, 2014 Tex. App. LEXIS 11186,

at *1 (Tex. App.—Beaumont Oct. 9, 2014, no pet.) (mem. op.); In the Interest of

C.K.M., No. 09-14-00172-CV, 2014 Tex. App. LEXIS 10037, at *1 (Tex. App.—

Beaumont Sept. 4, 2014, no pet.) (mem. op.); In re Morgan, No. 09-12-00439-CV,

2012 Tex. App. LEXIS 8156, at *1 (Tex. App.—Beaumont Sept. 21, 2012, orig.

proceeding) (mem. op.); In re T.M.F., No. 09-10-00019-CV, 2010 Tex. App.

LEXIS 1900, at *1 (Tex. App.—Beaumont Mar. 18, 2010, orig. proceeding).

Johnson-Todd represented Morgan’s ex-wife in those proceedings.

      The matter that is the subject of this appeal arises from a suit Morgan filed

against Johnson-Todd in December 2014. In this suit, which was filed in the

County Court at Law Number One, Morgan complains that Johnson-Todd was

liable to him for violating court orders issued by the County Court at Law Number

                                         3
Three that restricted the disclosure of all information concerning the criminal case

that had been filed against him in the County Court at Law Number Three. In the

suit that Morgan filed against Johnson-Todd in the County Court at Law Number

One, Morgan initially obtained a temporary injunction against Johnson-Todd to

prevent her further disclosure of any information that related to the criminal case

against him that had been resolved in the County Court at Law Number Three. In

his suit, Morgan also claimed that Johnson-Todd had violated a nondisclosure

order issued by the County Court at Law Number Three by publishing a timeline

containing information about his criminal case during a hearing before a family-

law court that involved Morgan, his ex-wife, and their children. In his petition,

Morgan asserted that Johnson-Todd published information during the hearing in

his family-law case in violation of the County Court at Law Number Three’s order

of nondisclosure. Morgan contends that Johnson-Todd’s publication in a family-

law court of information about his criminal case was designed to falsely impress

the judge in the family-law case that he was guilty of making a false report to a

police officer when the charge in his criminal case was resolved in his favor after

he successfully completed all of the requirements of the County Court at Law

Number Three’s community-supervision order.




                                         4
      There were two orders of nondisclosure issued by the County Court at Law

Number Three that are pertinent to the claims Morgan asserts against Johnson-

Todd in this case. The first, an August 2014 order of nondisclosure, orders that

“criminal justice agencies” not “disclose to the public any criminal history record

information regarding John S. Morgan related to the offense of false report to a

peace officer under Tex. Penal Code Section 37.08, for which John S. Morgan was

placed on deferred adjudication community supervision[.]” The order further

reflects that Morgan successfully completed the terms required by the County

Court at Law Number Three’s community-supervision order, and it reflects that

Morgan completed his community-supervision obligations and the charge against

him was dismissed. Although the August 2014 order does not identify Johnson-

Todd, Morgan claims that the order prohibited Johnson-Todd from disclosing

information about his criminal case during the September 2014 hearing that

occurred in his family-law case, which concerned his custodial rights to his

children.

      The second order of nondisclosure pertinent to Morgan’s claims in this case

was issued by the County Court at Law Number Three after Johnson-Todd

disclosed the information during the September 2014 hearing that occurred in the

family-law court. The supplemental order of nondisclosure, which the County

                                        5
Court at Law Number Three issued in December 2014, broadened the restrictions

in the August 2014 order by identifying Johnson-Todd, among others, as a person

who could not disclose information about Morgan’s criminal case. Under the

supplemental order, Johnson-Todd was prohibited from “filing, publishing or

distributing any documents, court papers or pleadings regarding [the criminal case]

or any information pertaining to [the criminal case[.]” 1

      In December 2014, in connection with his claims against Johnson-Todd in

the case now on appeal, the County Court at Law Number One issued a temporary

injunction order prohibiting Johnson-Todd from filing, publishing, or distributing

any documents, court papers, or pleadings from Morgan’s criminal case. See

Johnson-Todd v. Morgan, No. 09-15-00073-CV, 2015 Tex. App. LEXIS 4904,

**1-2 (Tex. App.—Beaumont May 14, 2015, pet. denied). Johnson-Todd

challenged the validity of the temporary injunction order, and in connection with

      1
        The supplemental order requires that Johnson-Todd (and a number of other
individuals) file court papers referencing Morgan’s criminal case, if needed in
pending cases, under seal. There is an additional order in the record before us
declaring that the supplemental order is void. The order declaring the supplemental
order to be void was signed by a visiting judge that was sitting by assignment on
the County Court at Law Number Three. The visiting judge issued his order in
March 2015, and the parties have not claimed that the visiting judge’s March 2015
order was ever rescinded. Nonetheless, we need not decide whether any of the
orders issued by the County Court at Law Number Three in Morgan’s criminal
case were valid to decide whether Morgan’s claims were subject to being
dismissed under the TCPA.
                                          6
her appeal of that order, we held that the temporary injunction order was void. Id.

at *8. Shortly after Johnson-Todd appealed and challenged the validity of the

temporary injunction order, Morgan amended the pleadings in the case now before

us. In the second amended petition, the pleading that forms the basis of Morgan’s

claims for the purpose of this appeal, Morgan sued Johnson-Todd for (1) invading

his privacy, (2) defaming him, (3) compelling Morgan to defame himself, (4)

“negligence per se and gross negligence per se,” (5) “public disclosure of private

facts[,]” and (6) for abusing the court’s process. Additionally, Morgan’s second

amended petition includes claims for declaratory and injunctive relief.

      In response to these claims, Johnson-Todd filed a motion to dismiss. Her

motion to dismiss argues that the trial court was required to dismiss all of

Morgan’s claims based on the provisions of Chapter 27 of the Texas Civil Practice

and Remedies Code, the TCPA. See Tex. Civ. Prac. & Rem. Code. Ann. § 27.001-

.011 (West 2015). In April 2015, the trial court conducted an evidentiary hearing

on Johnson-Todd’s motion. When the hearing concluded, the trial court announced

that it was taking the matter under advisement; however, the court has never issued

a ruling on Johnson-Todd’s motion. Nonetheless, when a court conducts a hearing

on a motion filed under the TCPA but does not rule within thirty days of the

hearing, one of the provisions in the TCPA deems the motion to have been

                                         7
overruled by operation of law. See Tex. Civ. Prac. & Rem. Code Ann. §§

27.005(a), 27.008(a) (West 2015). After the motion to dismiss Morgan’s suit was

overruled by operation of law, Johnson-Todd filed this interlocutory appeal.2

                                Standard of Review

      Johnson-Todd’s appeal challenges the trial court’s denial of her request to

dismiss all of Morgan’s claims. We review a ruling on a motion to dismiss that is

based on the TCPA as a motion presenting the trial court with legal questions; as

such, the trial court’s ruling is reviewed under a de novo standard. Shipp v. Malouf,

439 S.W.3d 432, 437 (Tex. App.—Dallas 2014, pet. denied); Rehak Creative

Servs., Inc. v. Witt, 404 S.W.3d 716, 726 (Tex. App.—Houston [14th Dist.] 2013,

pet. denied). In reviewing the trial court’s ruling—in this case a deemed ruling

based on the trial court’s failure to rule within thirty days of the hearing—we

consider the pleadings and the evidence the trial court considered at the time the

ruling occurred. Tex. Civ. Prac. & Rem. Code Ann. § 27.006 (West 2015); see In

re Lipsky, 460 S.W.3d 579, 587 (Tex. 2015).




      2
        Interlocutory appeals from rulings on a motion to dismiss under the TCPA
are authorized by section 27.008 of the TCPA. Tex. Civ. Prac. & Rem. Code Ann.
§ 27.008 (West 2015).

                                         8
                                     Analysis

      The TCPA creates broad safeguards to protect individuals in the litigation

process from retaliation for having aired the facts about their grievances in court.

See Tex. Civ. Prac. & Rem. Code Ann. § 27.003 (West 2015). According to the

Legislature, the TCPA’s purpose is “to encourage and safeguard the constitutional

rights of persons to petition, speak freely, associate freely, and otherwise

participate in government to the maximum extent permitted by law” while serving

to “protect the rights of a person to file meritorious lawsuits for demonstrable

injury.” Tex. Civ. Prac. & Rem. Code Ann. § 27.002; see also In re Lipsky, 460
S.W.3d at 586 (explaining that the TCPA “protects citizens from retaliatory

lawsuits”). In this case, Johnson-Todd sought a remedy provided under the TCPA

by filing a motion that invoked the protections of a citizen’s right to petition a

court under the provisions of the TCPA.

      The evidence before the trial court when it ruled on Johnson-Todd’s motion

demonstrates that the information forming the basis of Morgan’s complaints was

published either during court proceedings where Johnson-Todd was acting as a

lawyer for a client, or during court proceedings in which she was exercising her

rights as a defendant to petition a court for a remedy. See Tex. Civ. Prac. & Rem.

Code Ann. § 27.005(b). The TCPA broadly defines the “‘[e]xercise of the right to

                                          9
petition’” as, among other things, a communication in or pertaining to “(i) a

judicial proceeding[.]” Id. § 27.001(4)(A)(i) (West 2015). A “‘[c]ommunication’

includes the making or submitting of a statement or document in any form or

medium, including oral, visual, written, audiovisual, or electronic.” Id. § 27.001(1)

(West 2015).

      Once Johnson-Todd established that all of Morgan’s claims were based on

information that she published in court proceedings, Morgan was then required to

establish, by clear and specific evidence, a “prima facie case for each essential

element” of his various claims. Id. § 27.005(c) (West 2015); see also In re Lipsky,
460 S.W.3d at 586-87. Even if Morgan met that burden, an issue we need not

decide, 3 the TCPA still requires a claim to be dismissed when the movant

      3
        In this case, we have assumed without deciding that Morgan presented a
prima facie case regarding all of the elements of his claims. Nonetheless, we note
our skepticism regarding the validity of Morgan’s underlying complaint that
Johnson-Todd violated an order restricting the disclosure of information about his
criminal case. The record shows that Johnson-Todd was not named in the August
2014 nondisclosure order that Morgan asserts she violated during the September
2014 hearing. Although the County Court at Law Number Three issued a
supplemental order, and the supplemental order identifies Johnson-Todd as a
person who could not disclose information about his criminal case, the order was
not retroactive. Additionally, there are serious questions about the validity of the
supplemental order, and a visiting judge assigned to the County Court at Law
Number Three subsequently set the supplemental order aside. Finally, we note that
one of Morgan’s claims, defamation as a result of self-publication, has not been
recognized as a valid cause of action by the Texas Supreme Court or by this Court.
Cf. Austin v. Inet Techs., Inc., 118 S.W.3d 491, 499 (Tex. App.—Dallas 2003, no
                                         10
establishes that she has a valid defense to the non-movant’s claims. See Tex. Civ.

Prac. & Rem. Code Ann. § 27.005(d) (West 2015).

      In this case, Johnson-Todd’s evidence established that the absolute judicial

communications privilege provided her a valid defense with respect to all of

Morgan’s claims. See James v. Brown, 637 S.W.2d 914, 916 (Tex. 1982). Under

the judicial communications privilege, statements made in the due course of

judicial proceedings cannot serve as the basis of civil actions for libel or slander,

regardless of the negligence or malice with which the statements may have been

made. Id. This privilege extends to statements made by the judges, jurors, counsel,

parties, or witnesses, and the privilege attaches to all aspects of the proceedings,

including statements that are made in open court, pretrial hearings, depositions,

affidavits, and any of the pleadings or other papers filed in a case. Id. at 916-17.

      The judicial communications privilege applies to the all of the torts that

Morgan alleged Johnson-Todd had committed based on the allegations found in

Morgan’s live pleading. See Wilkinson v. USAA Fed. Sav. Bank Trust Servs., No.

14-13-00111-CV, 2014 Tex. App. LEXIS 7091, at **21-22 & n.10 (Tex. App.—

Houston [14th Dist.] July 1, 2014, pet. denied) (quoting Hernandez v. Hayes, 931
S.W.2d 648, 654 (Tex. App.—San Antonio 1996, writ denied) (“The United States

pet.) (noting that some intermediate courts of appeals have adopted such a cause of
action, but stating that the Texas Supreme Court had not yet done so).
                                          11
Supreme Court and the Texas Supreme Court have firmly held that a privilege in a

defamation cause of action also extends to all other torts plead by the plaintiff.”));

see also Rose v. First Am. Title Ins. Co. of Tex., 907 S.W.2d 639, 643 (Tex. App.—

Corpus Christi 1995, no writ) (holding that absolute privilege for communications

made in judicial proceedings bars intentional infliction of emotional distress

claims); Gaither v. Davis, 582 S.W.2d 913, 913-14 (Tex. Civ. App.—Fort Worth

1979, writ dism’d) (applying privilege to invasion of privacy, public disclosure of

private facts causes of action). As all of the disclosures that form the basis of

Morgan’s suit occurred during proceedings that occurred in courts, we conclude

that all of Morgan’s claims are subject to the judicial communications privilege.

Accordingly, we hold the trial court erred by denying Johnson-Todd’s motion to

dismiss all of Morgan’s tort claims. See Tex. Civ. Prac. & Rem. Code Ann. §

27.005(d).

      Morgan also sued for equitable relief, and Johnson-Todd asked that the trial

court dismiss these claims as well. The TCPA applies where the “legal action” that

a party files “based on, relates to, or is in response to a party’s exercise of the . . .

right to petition.” Tex. Civ. Prac. & Rem. Code Ann. § 27.003(a) (West 2015). The

term “legal action” is broadly defined to include lawsuits that request either “legal

or equitable relief.” Tex. Civ. Prac. & Rem. Code Ann. § 27.001(6) (West 2015).

                                           12
      Moreover, the judicial communications privilege that Johnson-Todd raised

in her motion to dismiss applies to both legal and equitable claims. See Blackwell

v. Davis, 874 S.W.2d 950, 952 (Tex. App.—Beaumont 1994, no pet.) (upholding a

trial court’s ruling granting a motion for summary judgment on legal and equitable

claims based on the trial court’s application of the judicial communications

privilege). To the extent that Morgan sought equitable relief, his claims qualify as

“legal actions” that are also related to Johnson-Todd’s right to petition. See Tex.

Civ. Prac. & Rem. Code Ann. §§ 27.003(a), 27.005(b). We hold that the trial court

also erred by failing to grant Johnson-Todd’s motion to dismiss Morgan’s claims

for equitable and injunctive relief.

      Morgan raises several arguments suggesting that the TCPA should not be

applied to his claims. While Morgan acknowledges that the protections provided

by the TCPA extend to his ex-wife, he suggests that the Legislature did not intend

to extend the protection it provided for the right to petition to a party’s attorney. In

other words, Morgan argues that the Legislature intended to limit the protection

against retaliation suits solely to those who were parties to an underlying suit.

      We disagree. Section 27.003 of the TCPA—allowing a “party” to file a

motion to dismiss—does not indicate that the Legislature intended the remedy of

dismissal to be limited to those who were “parties” in some other suit. See id. §

                                          13
27.003. In our opinion, the reference to “party” in section 27.003 refers to anyone

the plaintiff has made a party in the retaliation suit. We do not believe the

Legislature used the term “party” in section 27.003 to restrict the protection

provided by the TCPA solely to those who were named as parties in a prior suit

that gave rise to the retaliation suit. See id. Instead, the use of the term “party,” as it

is used in section 27.003, appears intended to relate to a person who is a “party” in

the retaliation suit. As the stated purpose of the TCPA is to safeguard the rights of

“persons to petition,” we do not agree with Morgan’s narrow construction of the

statute with respect to its intended beneficiaries.

      Instead, the TCPA appears to be intended to protect the rights of all persons

to petition, and in that context we believe it was certainly intended to protect those

persons employed in an agency relationship with parties involved in litigation from

becoming the objects of retaliation for providing the courts with information

relevant to a pending suit. The attorney-client relationship is an agency

relationship, and an attorney’s actions within the scope of the agency relationship

are fully attributable to the client. Gavenda v. Strata Energy, Inc., 705 S.W.2d 690,

693 (Tex. 1986). We conclude that the remedies provided by the TCPA extend to

attorneys who are acting as agents for their clients when they communicate

information about others during the course of judicial proceedings. See Tex. Civ.

                                            14
Prac. & Rem. Code Ann. § 27.001(4)(A)(i) (broadly defining the exercise of the

right to petition to include “a communication in or pertaining to [] a judicial

proceeding”).

      We also note Morgan complains about the fact that information about his

criminal case was made available on the internet. However, he did not allege that

Johnson-Todd was the person responsible for publishing any defamatory

information about him outside the courtroom. For instance, Morgan did not plead

that Johnson-Todd acted as the principal, agent, servant, or employee of the

various people identified in his pleadings as the people responsible for publishing

false information about him on the internet. Instead, the affidavits and pleadings

before the trial court established that Johnson-Todd’s actions in the family-law

hearing and in this case were all based on, related to, or were in response to

Johnson-Todd or Johnson-Todd’s client’s exercise of the right to petition. See id. §

27.005(b)(2) (West 2015); see also In re Lipsky, 460 S.W.3d at 586.

      We hold that Johnson-Todd established that all of Morgan’s claims were

required to be dismissed under the provisions of section 27.005 of the TCPA. We

reverse the trial court’s ruling, and we remand the case to the trial court with

instructions to enter a judgment dismissing all of Morgan’s claims and to award




                                        15
Johnson-Todd her damages and costs, as provided by section 27.009 of the TCPA.

See Tex. Civ. Prac. & Rem. Code Ann. § 27.009.

      REVERSED AND REMANDED.


                                                 _________________________
                                                      HOLLIS HORTON
                                                           Justice


Submitted on July 23, 2015
Opinion Delivered October 29, 2015
Before McKeithen, C.J., Kreger and Horton, JJ.




                                       16